
	
		II
		Calendar No. 587
		110th CONGRESS
		2d Session
		S. 12
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2008
			Mr. McConnell (for
			 himself, Mr. Alexander,
			 Mr. Allard, Mr.
			 Bond, Mr. Bunning,
			 Mr. Cornyn, Mr.
			 Craig, Mrs. Dole,
			 Mr. Enzi, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Isakson, Mr. Roberts, and
			 Mr. Hatch) introduced the following bill;
			 which was read the first time
		
		
			March 3, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To promote home ownership, manufacturing, and economic
		  growth.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Homeownership, Manufacturing,
			 and Economic Growth Act or the HOME
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Keeping taxes low
					Sec. 100. Amendment to 1986 Code.
					Subtitle A—Extension of expiring provisions
					Part I—Individual tax provisions
					SUBPART A—Provisions expiring in 2007
					Sec. 101. Nonbusiness energy property.
					Sec. 102. Election to include combat pay as earned income for
				purposes of the earned income credit.
					Sec. 103. Deduction for certain expenses of elementary and
				secondary school teachers.
					Sec. 104. Distributions from retirement plans to individuals
				called to active duty.
					Sec. 105. Modification of mortgage revenue bonds for
				veterans.
					Sec. 106. Deduction for State and local sales
				taxes.
					Sec. 107. Archer MSAs.
					Sec. 108. Deduction of qualified tuition and related
				expenses.
					Sec. 109. Tax-free distributions from individual retirement
				plans for charitable purposes.
					Sec. 110. Stock in RIC for purposes of determining estates of
				nonresidents not citizens.
					SUBPART B—Provisions expiring in 2008
					Sec. 111. Residential energy efficient property.
					Part II—Business tax provisions
					SUBPART A—Provisions expiring in 2007
					Sec. 121. Research activities.
					Sec. 122. Indian employment credit.
					Sec. 123. Railroad track maintenance.
					Sec. 124. Production of fuel from a nonconventional source at
				certain facilities.
					Sec. 125. Energy efficient appliances.
					Sec. 126. 15-year straight-line cost recovery for qualified
				leasehold improvements and qualified restaurant improvements.
					Sec. 127. Seven-year cost recovery period for motorsports
				racing track facility.
					Sec. 128. Accelerated depreciation for business property on
				Indian reservation.
					Sec. 129. Qualified conservation contributions.
					Sec. 130. Enhanced charitable deduction for contributions of
				food inventory.
					Sec. 131. Enhanced charitable deduction for contributions of
				book inventory.
					Sec. 132. Enhanced charitable deduction for corporate
				contributions of computer equipment for educational purposes.
					Sec. 133. Expensing of environmental remediation
				costs.
					Sec. 134. Deduction allowable with respect to income
				attributable to domestic production activities in Puerto Rico.
					Sec. 135. Special rule for sales or dispositions to implement
				FERC or State electric restructuring policy.
					Sec. 136. Modification of tax treatment of certain payments to
				controlling exempt organizations.
					Sec. 137. Suspension of taxable income limit with respect to
				marginal wells.
					Sec. 138. Treatment of certain dividends of regulated
				investment companies.
					Sec. 139. Basis adjustment to stock of S corporations making
				charitable contributions of property.
					Sec. 140. Extension of qualified zone academy
				bonds.
					Sec. 141. Tax incentives for investment in the District of
				Columbia.
					Sec. 142. 0.2 percent FUTA surtax.
					SUBPART B—Provisions expiring in 2008
					Sec. 146. Biodiesel and renewable diesel used as
				fuel.
					Sec. 147. Electricity produced from certain renewable
				resources; production of refined coal and Indian coal.
					Sec. 148. New markets tax credit.
					Sec. 149. Extension of new energy efficient home
				credit.
					Sec. 150. Extension of mine rescue team training
				credit.
					Sec. 151. Extension of energy credit.
					Sec. 152. 5-year NOL carryback for certain electric utility
				companies.
					Sec. 153. Extension of energy efficient commercial buildings
				deduction.
					Sec. 154. Extension of election to expense advanced mine safety
				equipment.
					Sec. 155. Extension and modification of expensing rules for
				qualified film and television productions.
					Sec. 156. Subpart F exception
				for active financing income.
					Sec. 157. Extension of look-thru rule for related controlled
				foreign corporations.
					Part III—Excise tax provisions
					SUBPART A—Provisions expiring in 2007
					Sec. 161. Increase in limit on cover over of rum excise tax to
				Puerto Rico and the Virgin Islands.
					Sec. 162. Parity in the application of certain limits to mental
				health benefits.
					Sec. 163. Extension of economic development credit for American
				Samoa.
					SUBPART B—Provisions expiring in 2008
					Sec. 166. Special rule for qualified methanol or ethanol fuel
				from coal.
					Sec. 167. Biodiesel mixture credit and credit for fuels used
				for nontaxable purposes.
					Part IV—Tax administration provisions
					SUBPART A—Provisions expiring in 2007
					Sec. 171. Disclosures to facilitate combined employment tax
				reporting.
					Sec. 172. Disclosure of return information to apprise
				appropriate officials of terrorist activities.
					Sec. 173. Disclosure upon request of information relating to
				terrorist activities.
					Sec. 174. Disclosure of return information to carry out income
				contingent repayment of student loans.
					Sec. 175. Authority for undercover operations.
					SUBPART B—Provisions expiring in 2008
					Sec. 176. Extension of reporting of interest of exempt
				organizations in insurance contracts.
					Sec. 177. Disclosures relating to certain programs administered
				by the Department of Veterans Affairs.
					Subtitle B—Alternative minimum tax relief
					Sec. 181. 2-year extension of increased alternative minimum tax
				exemption amount.
					Sec. 182. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
					Subtitle C—Additional tax relief
					Sec. 191. Permanent extension of 2001 and 2003 tax relief
				provisions.
					Sec. 192. Maximum corporate income tax rate reduced to 25
				percent.
					Sec. 193. 3-year carryback of certain credits.
					Sec. 194. Election to accelerate AMT and R and D credits in
				lieu of bonus depreciation.
					Sec. 195. Indexing of certain assets for purposes of
				determining gain or loss.
					Sec. 196. Deferral of gain on sale of certain principal
				residences.
					Sec. 197. Amount excluded from sale of principal residence
				indexed for inflation.
					Sec. 198. Repeal of phasein for domestic production activities
				deduction.
					TITLE II—Keeping America competitive
					Sec. 201. Sense of Congress regarding the legislative
				initiatives required to strengthen and protect the well being of our Nation's
				capital markets.
					Sec. 202. Directing the Securities and Exchange Commission to
				convene a public hearing on the impact of excessive litigation.
					Sec. 203. Directing the Commission to establish formal
				processes and procedures for cost-benefit analyses of proposed and existing
				rules and regulations.
					Sec. 204. Directing the Commission to define smaller
				public company to provide certainty to issuers.
					Sec. 205. Mutual recognition.
					Sec. 206. Supporting the Securities and Exchange Commission
				reform efforts to speed the process of rulemaking for self regulatory
				organizations.
					Sec. 207. Eliminate the exemption from State regulation for
				certain securities designated by national securities exchanges.
					Sec. 208. Directing the Commission to accelerate full
				conversion of IFRS and United States GAAP.
					Sec. 209. Promoting market access for financial
				services.
					TITLE III—Protecting homeowners
					Sec. 301. Subprime refinancing loans through use of qualified
				mortgage bonds.
					Sec. 302. Expeditious distribution of funds already provided
				for mortgage foreclosure counseling.
					Sec. 303. Credit for purchase of homes in or near
				foreclosure.
					Sec. 304. Enhanced mortgage loan disclosures.
					Sec. 305. Carryback of certain net operating losses allowed for
				5 years; temporary suspension of 90 percent AMT limit.
					TITLE IV—Reducing the litigation tax
					Sec. 401 Limitation on punitive damages for small
				businesses.
					Sec. 402. Reasonableness review of attorney’s fees.
					Sec. 403. Partial award of attorney’s fees for unreasonable
				lawsuits.
					Sec. 404. Mandatory sanctions for frivolous
				lawsuits.
					Sec. 405. Bar on junk science in the courtroom.
				
			IKeeping taxes
			 low
			100.Amendment to
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			AExtension of
			 expiring provisions
				IIndividual tax
			 provisions
					AProvisions
			 expiring in 2007
						101.Nonbusiness
			 energy property
							(a)Extension of
			 creditSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
							102.Election to
			 include combat pay as earned income for purposes of the earned income
			 credit
							(a)In
			 generalSubclause (II) of section 32(c)(2)(B)(vi) (defining
			 earned income) is amended by striking January 1, 2008 and
			 inserting January 1, 2010.
							(b)Conforming
			 amendmentParagraph (4) of section 6428, as amended by the
			 Economic Stimulus Act of 2008, is amended to read as follows:
								
									(4)Earned
				incomeThe term earned income has the meaning set
				forth in section 32(c)(2) except that such term shall not include net earnings
				from self-employment which are not taken into account in computing taxable
				income.
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2007.
							103.Deduction for
			 certain expenses of elementary and secondary school teachers
							(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) (relating to certain expenses of elementary and secondary
			 school teachers) is amended by striking or 2007 and inserting
			 2007, 2008, or 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
							104.Distributions
			 from retirement plans to individuals called to active duty
							(a)In
			 GeneralClause (iv) of section 72(t)(2)(G) is amended by striking
			 December 31, 2007 and inserting January 1,
			 2010.
							(b)Effective
			 DateThe amendment made by this section shall apply to
			 individuals ordered or called to active duty on or after December 31,
			 2007.
							105.Modification
			 of mortgage revenue bonds for veterans
							(a)Qualified
			 Mortgage Bonds Used To Finance Residences for Veterans Without Regard to
			 First-Time Homebuyer RequirementSubparagraph (D) of section
			 143(d)(2) (relating to exceptions) is amended by inserting and after the
			 date of the enactment of the HOME Act and before January 1, 2010 after
			 January 1, 2008.
							(b)Effective
			 DateThe amendment made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
							106.Deduction for State
			 and local sales taxes
							(a)In
			 generalSubparagraph (I) of section 164(b)(5) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2010.
							(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
							107.Archer
			 MSAs
							(a)In
			 generalSubsection (i) of section 220 (relating to limitation on
			 number of taxpayers having Archer MSAs) is amended—
								(1)by striking
			 2007 each place it appears in paragraphs (2) and (3)(B) and
			 inserting 2009,
								(2)by striking
			 2007 in the heading of paragraph (3)(B)
			 and inserting 2009.
								(b)Conforming
			 amendmentsSubsection (j) of section 220 is amended—
								(1)by striking
			 or 2006 each place it appears in paragraph (2) and inserting
			 2006, 2007, or 2008,
								(2)by striking
			 or
			 2006 in the heading for paragraph (2) and inserting
			 2006, 2007, or
			 2008, and
								(3)by striking
			 and 2006 in paragraph (4) and inserting 2006, 2007, and
			 2008.
								(c)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after December 31, 2007.
							108.Deduction of
			 qualified tuition and related expenses
							(a)In
			 generalSubsection (e) of section 222 (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
							109.Tax-free
			 distributions from individual retirement plans for charitable purposes
							(a)In
			 generalSubparagraph (F) of section 408(d)(8) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2007.
							110.Stock in RIC
			 for purposes of determining estates of nonresidents not citizens
							(a)In
			 generalParagraph (3) of
			 section 2105(d) (relating to stock in a RIC) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to decedents
			 dying after December 31, 2007.
							BProvisions
			 expiring in 2008
						111.Residential
			 energy efficient propertySubsection (g) of section 25D (relating to
			 termination) is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						IIBusiness tax
			 provisions
					AProvisions
			 expiring in 2007
						121.Research
			 activities
							(a)In
			 generalSection 41(h) (relating to termination) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2009 in paragraph (1)(B).
							(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
							122.Indian employment
			 credit
							(a)In
			 generalSubsection (f) of section 45A (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
							123.Railroad track
			 maintenance
							(a)In
			 generalSubsection (f) of section 45G (relating to application of
			 section) is amended by striking January 1, 2008 and inserting
			 January 1, 2010.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred during taxable years beginning after December 31,
			 2007.
							124.Production of
			 fuel from a nonconventional source at certain facilities
							(a)In
			 generalSubsection (f)(1)(B) of section 45K (relating to
			 extension for certain facilities) is amended by striking January 1,
			 2008 and inserting January 1, 2010.
							(b)Effective
			 dateThe amendment made by this section shall apply to fuels
			 produced and sold after December 31, 2007.
							125.Energy
			 efficient appliances
							(a)In
			 generalSubsection (b) of section 45M (relating to applicable
			 amount) is amended by striking calendar year 2006 or 2007 each
			 place it appears in paragraphs (1)(A)(i), (1)(B)(i), (1)(C)(ii)(I), and
			 (1)(C)(iii)(I), and inserting calendar year 2006, 2007, 2008, or
			 2009.
							(b)Restart of
			 credit limitationParagraph (1) of section 45M(e) (relating to
			 aggregate credit amount allowed) is amended by inserting beginning after
			 December 31, 2007 after for all prior taxable
			 years.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2007.
							126.15-year
			 straight-line cost recovery for qualified leasehold improvements and qualified
			 restaurant improvements
							(a)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) (relating to
			 15-year property) are each amended by striking January 1, 2008
			 and inserting January 1, 2010.
							(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007.
							127.Seven-year cost
			 recovery period for motorsports racing track facility
							(a)In
			 generalSubparagraph (D) of section 168(i)(15) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
							128.Accelerated
			 depreciation for business property on Indian reservation
							(a)In
			 generalParagraph (8) of section 168(j) (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
							129.Qualified
			 conservation contributions
							(a)In
			 generalClause (vi) of section 170(b)(1)(E) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Contributions
			 by corporate farmers and ranchersClause (iii) of section
			 170(b)(2)(B) (relating to termination) is amended by striking December
			 31, 2007 and inserting December 31, 2009.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
							130.Enhanced
			 charitable deduction for contributions of food inventory
							(a)In
			 generalClause (iv) of section 170(e)(3)(C) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
							131.Enhanced
			 charitable deduction for contributions of book inventory
							(a)In
			 generalClause (iv) of section 170(e)(3)(D) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Clerical
			 amendmentClause (iii) of section 170(e)(3)(D) (relating to
			 certification by donee) is amended by inserting of books after
			 to any contribution.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2007.
							132.Enhanced
			 charitable deduction for corporate contributions of computer equipment for
			 educational purposes
							(a)In
			 generalSubparagraph (G) of section 170(e)(6) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
							133.Expensing of
			 environmental remediation costs
							(a)In
			 generalSubsection (h) of section 198 (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
							134.Deduction
			 allowable with respect to income attributable to domestic production activities
			 in Puerto Rico
							(a)In
			 generalSubparagraph (C) of section 199(d)(8) (relating to
			 termination) is amended—
								(1)by striking
			 first 2 taxable years and inserting first 4 taxable
			 years, and
								(2)by striking
			 January 1, 2008 and inserting January 1,
			 2010.
								(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
							135.Special rule
			 for sales or dispositions to implement FERC or State electric restructuring
			 policy
							(a)In
			 generalParagraph (3) of section 451(i) (relating to qualifying
			 electric transmission transaction) is amended by striking January 1,
			 2008 and inserting January 1, 2010.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 transactions occurring after December 31, 2007.
							136.Modification of
			 tax treatment of certain payments to controlling exempt organizations
							(a)In
			 generalClause (iv) of section 512(b)(13)(E) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 received or accrued after December 31, 2007.
							137.Suspension of
			 taxable income limit with respect to marginal wells
							(a)In
			 generalSubparagraph (H) of section 613A(c)(6) (relating to
			 temporary suspension of taxable income limit with respect to marginal
			 production) is amended by striking January 1, 2008 and inserting
			 January 1, 2010.
							(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
							138.Treatment of
			 certain dividends of regulated investment companies
							(a)Interest-related
			 dividendsSubparagraph (C) of section 871(k)(1) (defining
			 interest-related dividend) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
							(b)Short-term
			 capital gain dividendsSubparagraph (C) of section 871(k)(2)
			 (defining short-term capital gain dividend) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
							(c)Disposition of
			 investment in United States real propertyClause (ii) of section
			 897(h)(4)(A) (relating to termination) is amended by striking December
			 31, 2007 and inserting December 31, 2009.
							(d)Effective
			 dateThe amendments made by this section shall apply to dividends
			 with respect to taxable years of regulated investment companies beginning after
			 December 31, 2007.
							139.Basis adjustment to
			 stock of S corporations making charitable contributions of property
							(a)In
			 generalThe last sentence of section 1367(a)(2) (relating to
			 decreases in basis) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
							140.Extension of
			 qualified zone academy bonds
							(a)In
			 generalParagraph (1) of section 1397E(e) is amended by striking
			 and 2007 and inserting 2007, 2008, and
			 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
							141.Tax incentives
			 for investment in the District of Columbia
							(a)Designation of
			 DC enterprise zoneSubsection (f) of section 1400 (relating to
			 time for which designation applicable) is amended by striking December
			 31, 2007 each place it appears in paragraphs (1) and (2) and inserting
			 December 31, 2009.
							(b)Tax-exempt DC
			 empowerment zone bondsSubsection (b) of section 1400A (relating
			 to period of applicability) is amended by inserting , and after the date
			 of the enactment of the HOME Act and before December 31, 2009 after
			 December 31, 2007.
							(c)Acquisition
			 date for eligibility for zero-percent capital gains rate for investment in
			 DCubsection (b) of section 1400B (relating to DC zone asset) is
			 amended by striking January 1, 2008 each place it appears in
			 paragraphs (2)(A)(i), (3)(A), (4)(A)(i), and (4)(B)(i)(I) and inserting
			 January 1, 2010.
							(d)Tax credit for
			 first-time DC homebuyersSubsection (i) of section 1400C
			 (relating to application of section) is amended by striking January 1,
			 2008 and inserting January 1, 2010.
							(e)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2007.
							142.0.2 percent
			 FUTA surtax
							(a)In
			 generalSection 3301 (relating to rate of tax) is amended—
								(1)by striking
			 through 2007 in paragraph (1) and inserting through
			 2009, and
								(2)by striking
			 calendar year 2008 in paragraph (2) and inserting
			 calendar year 2010.
								(b)Effective
			 dateThe amendments made by this section shall apply to wages
			 paid after December 31, 2007.
							BProvisions
			 expiring in 2008
						146.Biodiesel and
			 renewable diesel used as fuelSubsection (g) of section 40A (relating to
			 termination) is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						147.Electricity
			 produced from certain renewable resources; production of refined coal and
			 Indian coalSection 45(d)
			 (relating to qualified facilities) is amended by striking January 1,
			 2009 each place it appears in paragraphs (1), (2), (3), (4), (5), (6),
			 (7), (8), (9), and (10) and inserting January 1, 2010.
						148.New markets tax
			 creditSubparagraph (D) of
			 section 45D(f)(1) (relating to national limitation on amount of investments
			 designated) is amended by striking and 2008 and inserting
			 2008, and 2009.
						149.Extension of new energy efficient home
			 creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2009.
						150.Extension of
			 mine rescue team training creditSection 45N(e) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						151.Extension of
			 energy credit
							(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2010.
							(b)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
							(c)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) (relating to
			 qualified microturbine property) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
							152.5-year NOL
			 carryback for certain electric utility companiesSubparagraph (I)(i) of section 172(b)(1)
			 (relating to transmission property and pollution control investment) is
			 amended—
							(1)by striking January 1, 2009
			 and inserting January 1, 2010, and
							(2)by striking
			 January 1, 2006 and inserting January 1,
			 2007.
							153.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						154.Extension of
			 election to expense advanced mine safety equipmentSection
			 179E(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						155.Extension and
			 modification of expensing rules for qualified film and television
			 productionsSection 181(f)
			 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
						156.Subpart
			 F exception for active financing
			 income
							(a)Exempt
			 insurance incomeParagraph (10) of section 953(e) (relating to
			 application) is amended—
								(1)by striking
			 January 1, 2009 and inserting January 1, 2010,
			 and
								(2)by striking
			 December 31, 2008 and inserting December 31,
			 2009.
								(b)Exception to
			 treatment as foreign personal holding company incomeParagraph
			 (9) of section 954(h) (relating to application) is amended by striking
			 January 1, 2009 and inserting January 1,
			 2010.
							157.Extension of
			 look-thru rule for related controlled foreign corporationsSubparagraph (B) of section 954(c)(6)
			 (relating to application) is amended by striking January 1, 2009
			 and inserting January 1, 2010.
						IIIExcise tax
			 provisions
					AProvisions
			 expiring in 2007
						161.Increase in
			 limit on cover over of rum excise tax to Puerto Rico and the Virgin
			 Islands
							(a)In
			 generalParagraph (1) of section 7652(f) is amended by inserting
			 , and after the date of the enactment of the HOME Act and before January
			 1, 2010 after January 1, 2008.
							(b)Effective
			 dateThe amendment made by this section shall apply to distilled
			 spirits brought into the United States after the date of the enactment of this
			 Act.
							162.Parity in the
			 application of certain limits to mental health benefits
							(a)In
			 generalSubsection (f) of section 9812 (relating to application
			 of section) is amended—
								(1)by striking
			 and at the end of paragraph (2),
								(2)by striking the
			 period at the end of paragraph (3) and inserting , and before the date
			 of the enactment of the HOME Act, and
								(3)by adding at the
			 end the following new paragraph:
									
										(4)after December
				31,
				2009.
										.
								(b)Amendment to
			 the Employee Retirement Income Security Act of 1974Section
			 712(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1185a(f)) is amended by inserting , and before the date of the enactment
			 of the HOME Act, and after December 31, 2009 after December 31,
			 2007.
							(c)Amendment to
			 the Public Health Service ActSection 2705(f) of the Public
			 Health Service Act (42 U.S.C. 300gg-5(f)) is amended by inserting , and
			 before the date of the enactment of the HOME Act, and after December 31,
			 2009 after December 31, 2006.
							(d)Effective
			 dateThe amendments made by this section shall apply to benefits
			 for services furnished on or after the date of the enactment of this
			 Act.
							163.Extension of
			 economic development credit for American Samoa
							(a)In
			 generalSubsection (d) of
			 section 119 of division A of the Tax Relief and Health Care Act of 2006 is
			 amended—
								(1)by
			 striking first two taxable years and inserting first 4
			 taxable years, and
								(2)by striking
			 January 1, 2008 and inserting January 1,
			 2010.
								(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
							BProvisions
			 expiring in 2008
						166.Special rule
			 for qualified methanol or ethanol fuel from coalSubparagraph (D) of section 4041(b)(2)
			 (relating to termination) is amended by striking January 1, 2009
			 and inserting January 1, 2010.
						167.Biodiesel
			 mixture credit and credit for fuels used for nontaxable purposes
							(a)Biodiesel
			 mixturesParagraph (6) of
			 section 6426(c) (relating to termination) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
							(b)Biodiesel used
			 for nontaxable purposesParagraph (5)(B) of section 6427(e)
			 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
							IVTax
			 administration provisions
					AProvisions
			 expiring in 2007
						171.Disclosures to
			 facilitate combined employment tax reporting
							(a)In
			 generalSubparagraph (B) of section 6103(d)(5) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendments made by this subsection shall apply to
			 disclosures after the date of the enactment of this Act.
							172.Disclosure of
			 return information to apprise appropriate officials of terrorist
			 activities
							(a)In
			 generalClause (iv) of section 6103(i)(3)(C) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
							173.Disclosure upon
			 request of information relating to terrorist activities
							(a)In
			 generalSubparagraph (E) of section 6103(i)(7) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
							174.Disclosure of
			 return information to carry out income contingent repayment of student
			 loans
							(a)In
			 generalSubparagraph (D) of section 6103(l)(13) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
							(b)Effective
			 dateThe amendment made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
							175.Authority for
			 undercover operations
							(a)In
			 generalParagraph (6) of
			 section 7608(c) (relating to application of section) is amended by striking
			 January 1, 2008 each place it appears and inserting
			 January 1, 2010.
							(b)Effective
			 dateThe amendments made by
			 this section shall apply to operations conducted after the date of the
			 enactment of this Act.
							BProvisions
			 expiring in 2008
						176.Extension of
			 reporting of interest of exempt organizations in insurance
			 contractsSection 6050V(e)
			 (relating to termination) is amended by striking the date which is 2
			 years after the date of the enactment of this section and inserting
			 December 31, 2009.
						177.Disclosures
			 relating to certain programs administered by the Department of Veterans
			 Affairs
							(a)In
			 generalSection 6103(l)(7)(D) (relating to programs to which rule
			 applies) is amended by striking September 30, 2008 and inserting
			 December 31, 2009.
							(b)Technical
			 amendmentSection 6103(l)(7)(D)(viii)(III) is amended by striking
			 sections 1710(a)(1)(I), 1710(a)(2), 1710(b), and 1712(a)(2)(B)
			 and inserting sections 1710(a)(2)(G), 1710(a)(3), and
			 1710(b).
							BAlternative
			 minimum tax relief
				181.2-year
			 extension of increased alternative minimum tax exemption amount
					(a)In
			 generalSection 55(d)(1) is amended—
						(1)by striking
			 $66,250 and all that follows through 2007 in
			 subparagraph (A) and inserting the joint return amount in the case of
			 taxable years beginning in 2008 and 2009, and
						(2)by striking
			 $44,350 and all that follows through 2007 in
			 subparagraph (B) and inserting the unmarried individual return amount in
			 the case of taxable years beginning in 2008 and 2009.
						(b)Joint return
			 amount; unmarried individual return amountSection 55(d) is
			 amended by adding at the end the following new paragraph:
						
							(4)Joint return
				amount; unmarried individual return amount
								(A)Joint return
				amountFor purposes of paragraph (1)(A), the joint return amount
				shall be—
									(i)$69,950 for
				taxable years beginning in 2008, and
									(ii)$73,250 for
				taxable year beginning in 2009.
									(B)Unmarried
				individual return amountFor purposes of paragraph (1)(B), the
				unmarried individual return amount shall be—
									(i)$46,200 for
				taxable years beginning in 2008, and
									(ii)$47,850 for
				taxable year beginning in
				2009.
									.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					182.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
					(a)In
			 generalParagraph (2) of
			 section 26(a) is amended—
						(1)by striking
			 or 2007 and inserting 2007, 2008, or 2009,
			 and
						(2)by striking
			 2007 in the heading thereof and inserting
			 2009.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					CAdditional tax
			 relief
				191.Permanent
			 extension of 2001 and 2003 tax relief provisions
					(a)Economic Growth
			 and Tax Relief Reconciliation Act of 2001Title IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to
			 compliance with Congressional Budget Act) is repealed.
					(b)Jobs and Growth
			 Tax Relief Reconciliation Act of 2003Title III of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 is amended by striking section
			 303.
					192.Maximum
			 corporate income tax rate reduced to 25 percent
					(a)In
			 generalParagraph (1) of
			 section 11(b) (relating to amount of tax on corporations) is amended to read as
			 follows:
						
							(1)In
				generalThe amount of the tax
				imposed by subsection (a) shall be the sum of—
								(A)15 percent of so
				much of the taxable income as does not exceed $50,000, and
								(B)25 percent of so
				much of the taxable income as exceeds
				$50,000.
								.
					(b)Personal service
			 corporationsParagraph (2) of section 11(b) is amended by
			 striking 35 percent and inserting 25
			 percent.
					(c)Conforming
			 amendmentsParagraphs (1) and
			 (2) of section 1445(e) are each amended by striking 35 percent
			 and inserting 25 percent.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008, except that the amendments made by
			 subsection (c) shall take effect on January 1, 2009.
					193.3-year
			 carryback of certain credits
					(a)General
			 Business CreditSubsection (a) of section 39 is amended by adding
			 at the end the following new paragraph:
						
							(4)Special rule
				for 2007, 2008, and 2009In the case of an excess described in
				paragraph (1) arising in a taxable year beginning in 2007, 2008, or
				2009—
								(A)paragraph (1)(A)
				shall be applied by substituting each of the 3 taxable years for
				`the taxable year,
								(B)paragraphs (2)(A)
				and (3)(C)(i) shall each be applied by substituting 23 taxable
				years for 21 taxable years, and
								(C)paragraphs (2)(B)
				and (3)(C)(ii) shall be applied by substituting 23 taxable years
				for 20 taxable
				years.
								.
					(b)Foreign Tax
			 Credit
						(1)In
			 generalSection 904(c) is amended by adding at the end thereof
			 the following: In the case of taxable years beginning in 2007, 2008, or
			 2009, the first sentence of this subsection shall, at the election of the
			 taxpayer, be applied by substituting in the third preceding taxable
			 year, the second preceding taxable year, the first preceding taxable
			 year for the first preceding taxable
			 year..
						(2)Application of
			 special refund rulesSection 6411 (relating to tentative
			 carryback and refund adjustments) is amended by redesignating subsection (d) as
			 subsection (e) and by inserting after subsection (c) the following new
			 subsection:
							
								(d)Application to
				foreign tax credit carrybackUnder rules prescribed by the
				Secretary, in the case of taxable years beginning in 2007, 2008, and 2009, this
				section shall apply with respect to a foreign tax credit carryback provided in
				section 904(c) in the same manner as this section applies with respect to net
				operating loss carrybacks provided in section 172(b), business credit
				carrybacks provided in section 39, and capital loss carrybacks provided in
				subsection (a)(1) or (c) of section
				1212.
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to general
			 business credits and foreign tax credits arising in taxable years beginning
			 after December 31, 2006.
					194.Election to
			 accelerate AMT and R and D credits in lieu of bonus depreciation
					(a)In
			 generalSection 168(k) is amended by adding at the end the
			 following new paragraph:
						
							(4)Election to
				accelerate AMT and R and D credits in lieu of bonus depreciation
								(A)In
				generalIf a corporation elects to have this paragraph apply
				—
									(i)no additional
				depreciation shall be allowed under paragraph (1) for any property placed in
				service during the taxable year, and
									(ii)the limitations
				described in subparagraph (B) for such taxable year shall be increased by an
				aggregate amount not in excess of the bonus depreciation amount for such
				taxable year.
									(B)Limitations to
				be increasedThe limitations described in this subparagraph
				are—
									(i)the limitation
				under section 38(c), and
									(ii)the limitation
				under section 53(c).
									(C)Bonus
				depreciation amountFor purposes of this paragraph—
									(i)In
				generalThe bonus depreciation amount for any taxable year is an
				amount equal to the product of the applicable percentage and the excess (if
				any) of—
										(I)the aggregate
				amount of depreciation which would be determined under this section for
				property placed in service during the taxable year if no election under this
				paragraph were made, over
										(II)the aggregate
				amount of depreciation allowable under this section for property placed in
				service during the taxable year.
										(ii)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				shall be—
										(I)30 percent in the
				case of the limitation under section 38(c), and
										(II)20 percent in
				the case of the limitation under section 53(c).
										(D)Allocation of
				bonus depreciation amounts
									(i)In
				generalSubject to clauses (ii) and (iii), the taxpayer shall, at
				such time and in such manner as the Secretary may prescribe, specify the
				portion (if any) of the bonus depreciation amount which is to be allocated to
				each of the limitations described in subparagraph (B).
									(ii)Business
				credit limitationThe portion of the bonus depreciation amount
				allocated to the limitation described in subparagraph (B)(i) shall not exceed
				an amount equal to the portion of the credit allowable under section 38 for the
				taxable year which is allocable to business credit carryforwards to such
				taxable year which are—
										(I)from taxable
				years beginning before January 1, 2006, and
										(II)properly
				allocable (determined under the rules of section 38(d)) to the research credit
				determined under section 41(a).
										(iii)Alternative
				minimum tax credit limitationThe portion of the bonus
				depreciation amount allocated to the limitation described in subparagraph
				(B)(ii) shall not exceed an amount equal to the portion of the minimum tax
				credit allowable under section 53 for the taxable year which is allocable to
				the adjusted minimum tax imposed for taxable years beginning before January 1,
				2006.
									(E)Credit
				refundableAny aggregate increases in the credits allowed under
				section 38 or 53 by reason of this paragraph shall, for purposes of this title,
				be treated as a credit allowed to the taxpayer under subpart C of part IV of
				subchapter A.
								(F)Other
				rules
									(i)ElectionAny
				election under this paragraph (including any allocation under subparagraph (D))
				may be revoked only with the consent of the Secretary.
									(ii)Deduction
				allowed in computing minimum taxNotwithstanding this paragraph,
				paragraph (2)(G) shall apply with respect to the deduction computed under this
				section (after application of this paragraph) with respect to property placed
				in service during any applicable taxable
				year.
									.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007, in taxable years ending after such
			 date.
					195.Indexing of
			 certain assets for purposes of determining gain or loss
					(a)In
			 GeneralPart II of subchapter O of chapter 1 (relating to basis
			 rules of general application) is amended by redesignating section 1023 as
			 section 1024 and by inserting after section 1022 the following new
			 section:
						
							1023.Indexing of
				certain assets for purposes of determining gain or loss
								(a)General
				rule
									(1)Indexed basis
				substituted for adjusted basisSolely for purposes of determining
				gain or loss on the sale or other disposition by a taxpayer (other than a
				corporation) of an indexed asset which has been held for more than 3 years, the
				indexed basis of the asset shall be substituted for its adjusted basis.
									(2)Exception for
				depreciation, etcThe deductions for depreciation, depletion, and
				amortization shall be determined without regard to the application of paragraph
				(1) to the taxpayer or any other person.
									(3)Written
				documentation requirementParagraph (1) shall apply only with
				respect to indexed assets for which the taxpayer has written documentation of
				the original purchase price paid or incurred by the taxpayer to acquire such
				asset.
									(b)Indexed
				asset
									(1)In
				generalFor purposes of this section, the term indexed
				asset means—
										(A)common stock in a
				C corporation (other than a foreign corporation), or
										(B)tangible
				property,
										which is a
				capital asset or property used in the trade or business (as defined in section
				1231(b)).(2)Stock in certain
				foreign corporations includedFor purposes of this
				section—
										(A)In
				generalThe term indexed asset includes common stock
				in a foreign corporation which is regularly traded on an established securities
				market.
										(B)ExceptionSubparagraph
				(A) shall not apply to—
											(i)stock in a passive
				foreign investment company (as defined in section 1296), and
											(ii)stock in a
				foreign corporation held by a United States person who meets the requirements
				of section 1248(a)(2).
											(C)Treatment of
				American depository receiptsAn American depository receipt for
				common stock in a foreign corporation shall be treated as common stock in such
				corporation.
										(c)Indexed
				basisFor purposes of this section—
									(1)General
				ruleThe indexed basis for any asset is—
										(A)the adjusted basis
				of the asset, increased by
										(B)the applicable
				inflation adjustment.
										(2)Applicable
				inflation adjustmentThe applicable inflation adjustment for any
				asset is an amount equal to—
										(A)the adjusted basis
				of the asset, multiplied by
										(B)the percentage (if
				any) by which—
											(i)the gross domestic
				product deflator for the last calendar quarter ending before the asset is
				disposed of, exceeds
											(ii)the gross
				domestic product deflator for the last calendar quarter ending before the asset
				was acquired by the taxpayer.
											The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
				product deflatorThe gross domestic product deflator for any
				calendar quarter is the implicit price deflator for the gross domestic product
				for such quarter (as shown in the last revision thereof released by the
				Secretary of Commerce before the close of the following calendar
				quarter).
									(d)Suspension of
				holding period where diminished risk of loss; treatment of short sales
									(1)In
				generalIf the taxpayer (or a related person) enters into any
				transaction which substantially reduces the risk of loss from holding any
				asset, such asset shall not be treated as an indexed asset for the period of
				such reduced risk.
									(2)Short
				sales
										(A)In
				generalIn the case of a short sale of an indexed asset with a
				short sale period in excess of 3 years, for purposes of this title, the amount
				realized shall be an amount equal to the amount realized (determined without
				regard to this paragraph) increased by the applicable inflation adjustment. In
				applying subsection (c)(2) for purposes of the preceding sentence, the date on
				which the property is sold short shall be treated as the date of acquisition
				and the closing date for the sale shall be treated as the date of
				disposition.
										(B)Short sale
				periodFor purposes of subparagraph (A), the short sale period
				begins on the day that the property is sold and ends on the closing date for
				the sale.
										(e)Treatment of
				regulated investment companies and real estate investment trusts
									(1)Adjustments at
				entity level
										(A)In
				generalExcept as otherwise provided in this paragraph, the
				adjustment under subsection (a) shall be allowed to any qualified investment
				entity (including for purposes of determining the earnings and profits of such
				entity).
										(B)Exception for
				corporate shareholdersUnder regulations—
											(i)in
				the case of a distribution by a qualified investment entity (directly or
				indirectly) to a corporation—
												(I)the determination
				of whether such distribution is a dividend shall be made without regard to this
				section, and
												(II)the amount
				treated as gain by reason of the receipt of any capital gain dividend shall be
				increased by the percentage by which the entity’s net capital gain for the
				taxable year (determined without regard to this section) exceeds the entity’s
				net capital gain for such year determined with regard to this section,
				and
												(ii)there shall be
				other appropriate adjustments (including deemed distributions) so as to ensure
				that the benefits of this section are not allowed (directly or indirectly) to
				corporate shareholders of qualified investment entities.
											For
				purposes of the preceding sentence, any amount includible in gross income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend and an S
				corporation shall not be treated as a corporation.(C)Exception for
				qualification purposesThis section shall not apply for purposes
				of sections 851(b) and 856(c).
										(D)Exception for
				certain taxes imposed at entity level
											(i)Tax on failure
				to distribute entire gainIf any amount is subject to tax under
				section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed
				under such section shall be increased by the percentage determined under
				subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount
				subject to tax under paragraph (2) or (3) of section 857(b) to the extent
				attributable to the excess of the net capital gain over the deduction for
				dividends paid determined with reference to capital gain dividends only. The
				first sentence of this clause shall not apply to so much of the amount subject
				to tax under section 852(b)(3)(A) as is designated by the company under section
				852(b)(3)(D).
											(ii)Other
				taxesThis section shall not apply for purposes of determining
				the amount of any tax imposed by paragraph (4), (5), or (6) of section
				857(b).
											(2)Adjustments to
				interests held in entity
										(A)Regulated
				investment companiesStock in a regulated investment company
				(within the meaning of section 851) shall be an indexed asset for any calendar
				quarter in the same ratio as—
											(i)the average of the
				fair market values of the indexed assets held by such company at the close of
				each month during such quarter, bears to
											(ii)the average of
				the fair market values of all assets held by such company at the close of each
				such month.
											(B)Real estate
				investment trustsStock in a real estate investment trust (within
				the meaning of section 856) shall be an indexed asset for any calendar quarter
				in the same ratio as—
											(i)the fair market
				value of the indexed assets held by such trust at the close of such quarter,
				bears to
											(ii)the fair market
				value of all assets held by such trust at the close of such quarter.
											(C)Ratio of 80
				percent or moreIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent
				or more, such ratio for such quarter shall be 100 percent.
										(D)Ratio of 20
				percent or lessIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent
				or less, such ratio for such quarter shall be zero.
										(E)Look-thru of
				partnershipsFor purposes of this paragraph, a qualified
				investment entity which holds a partnership interest shall be treated (in lieu
				of holding a partnership interest) as holding its proportionate share of the
				assets held by the partnership.
										(3)Treatment of
				return of capital distributionsExcept as otherwise provided by
				the Secretary, a distribution with respect to stock in a qualified investment
				entity which is not a dividend and which results in a reduction in the adjusted
				basis of such stock shall be treated as allocable to stock acquired by the
				taxpayer in the order in which such stock was acquired.
									(4)Qualified
				investment entityFor purposes of this subsection, the term
				qualified investment entity means—
										(A)a regulated
				investment company (within the meaning of section 851), and
										(B)a real estate
				investment trust (within the meaning of section 856).
										(f)Other pass-thru
				entities
									(1)Partnerships
										(A)In
				generalIn the case of a partnership, the adjustment made under
				subsection (a) at the partnership level shall be passed through to the
				partners.
										(B)Special rule in
				the case of section 754 electionsIn the case of a transfer of an
				interest in a partnership with respect to which the election provided in
				section 754 is in effect—
											(i)the
				adjustment under section 743(b)(1) shall, with respect to the transferor
				partner, be treated as a sale of the partnership assets for purposes of
				applying this section, and
											(ii)with respect to
				the transferee partner, the partnership’s holding period for purposes of this
				section in such assets shall be treated as beginning on the date of such
				adjustment.
											(2)S
				corporationsIn the case of an S corporation, the adjustment made
				under subsection (a) at the corporate level shall be passed through to the
				shareholders. This section shall not apply for purposes of determining the
				amount of any tax imposed by section 1374 or 1375.
									(3)Common trust
				fundsIn the case of a common trust fund, the adjustment made
				under subsection (a) at the trust level shall be passed through to the
				participants.
									(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
				entityNotwithstanding the preceding provisions of this
				subsection, for purposes of determining the amount of any loss on a sale or
				exchange of an interest in a partnership, S corporation, or common trust fund,
				the adjustment made under subsection (a) shall not be taken into account in
				determining the adjusted basis of such interest.
									(g)Dispositions
				between related persons
									(1)In
				generalThis section shall not apply to any sale or other
				disposition of property between related persons except to the extent that the
				basis of such property in the hands of the transferee is a substituted
				basis.
									(2)Related persons
				definedFor purposes of this section, the term related
				persons means—
										(A)persons bearing a
				relationship set forth in section 267(b), and
										(B)persons treated as
				single employer under subsection (b) or (c) of section 414.
										(h)Transfers To
				increase indexing adjustmentIf any person transfers cash, debt,
				or any other property to another person and the principal purpose of such
				transfer is to secure or increase an adjustment under subsection (a), the
				Secretary may disallow part or all of such adjustment or increase.
								(i)Special
				rulesFor purposes of this section—
									(1)Treatment of
				improvements, etcIf there is an addition to the adjusted basis
				of any tangible property or of any stock in a corporation during the taxable
				year by reason of an improvement to such property or a contribution to capital
				of such corporation—
										(A)such addition
				shall never be taken into account under subsection (c)(1)(A) if the aggregate
				amount thereof during the taxable year with respect to such property or stock
				is less than $1,000, and
										(B)such addition
				shall be treated as a separate asset acquired at the close of such taxable year
				if the aggregate amount thereof during the taxable year with respect to such
				property or stock is $1,000 or more.
										A rule
				similar to the rule of the preceding sentence shall apply to any other portion
				of an asset to the extent that separate treatment of such portion is
				appropriate to carry out the purposes of this section.(2)Assets which are
				not indexed assets throughout holding periodThe applicable
				inflation adjustment shall be appropriately reduced for periods during which
				the asset was not an indexed asset.
									(3)Treatment of
				certain distributionsA distribution with respect to stock in a
				corporation which is not a dividend shall be treated as a disposition.
									(4)Section cannot
				increase ordinary lossTo the extent that (but for this
				paragraph) this section would create or increase a net ordinary loss to which
				section 1231(a)(2) applies or an ordinary loss to which any other provision of
				this title applies, such provision shall not apply. The taxpayer shall be
				treated as having a long-term capital loss in an amount equal to the amount of
				the ordinary loss to which the preceding sentence applies.
									(5)Acquisition date
				where there has been prior application of subsection
				(a)(1) with respect to the
				taxpayerIf there has been a prior application of subsection
				(a)(1) to an asset while such asset was held by the taxpayer, the date of
				acquisition of such asset by the taxpayer shall be treated as not earlier than
				the date of the most recent such prior application.
									(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections for part II of subchapter O of
			 chapter 1 is amended by striking the item relating to section 1023 and by
			 inserting after the item relating to section 1022 the following new
			 item:
						
							
								Sec. 1023. Indexing of certain assets for
				purposes of determining gain or loss.
								Sec. 1024. Cross
				references.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to sales and
			 other dispositions of indexed assets after the date of the enactment of this
			 Act, in taxable years ending after such date.
					196.Deferral of
			 gain on sale of certain principal residences
					(a)In
			 generalPart III of subchapter O of chapter 1 of subtitle A
			 (relating to common nontaxable exchanges) is amended by inserting after section
			 1033 the following new section:
						
							1034.Deferral of
				gain on sale of certain principal residences
								(a)Deferral of
				gain
									(1)In
				generalIn the case of a sale of a principal residence by a
				taxpayer, the taxpayer's gain (if any) from such sale shall be recognized only
				to the extent that the taxpayer's adjusted sales price exceeds the taxpayer's
				cost of purchasing a qualified residence.
									(2)Reduction of
				basis in qualified residenceIn the case of a nonrecognition of
				gain on the sale of a principal residence due to the purchase of a qualified
				residence under paragraph (1), the taxpayer's basis in the qualified residence
				shall be reduced by the amount of such gain.
									(b)Definitions
									(1)Adjusted sales
				price
										(A)In
				generalFor purposes of this section, the term adjusted
				sales price means the amount realized, reduced by the aggregate of the
				expenses for work performed on a principal residence in order to assist in its
				sale.
										(B)LimitationThe
				reduction provided in subparagraph (A) applies only to expenses—
											(i)for work
				performed during the 90-day period ending on the day on which the contract to
				sell the principal residence is entered into,
											(ii)which are paid
				on or before the 30th day after the date of the sale of the principal
				residence, and
											(iii)which
				are—
												(I)not allowable as
				deductions in computing taxable income under section 63, and
												(II)not taken into
				account in computing the amount realized from the sale of the principal
				residence.
												(2)Qualified
				residenceFor purposes of this section, the term qualified
				residence means property that is—
										(A)purchased by the
				taxpayer for use as a principal residence, and
										(B)purchased during
				the period beginning 2 years before the date of the sale of the taxpayer's
				previous principal residence and ending 2 years after the date of such
				sale.
										(c)Application of
				sectionFor purposes of this section:
									(1)Exchange of
				residence for propertyAn exchange by the taxpayer of a principal
				residence for other property shall be treated as a sale of such residence, and
				the acquisition of a qualified residence on the exchange of property shall be
				treated as a purchase of such residence.
									(2)Construction of
				residenceA qualified residence any part of which was constructed
				or reconstructed by the taxpayer shall be treated as purchased by the taxpayer.
				In determining the taxpayer's cost of purchasing a qualified residence, there
				shall be included only so much of such cost as is attributable to the
				acquisition, construction, reconstruction, and improvements made which are
				properly chargeable to capital account, during the period specified in
				subsection (b)(2)(B).
									(3)Sale of new
				residence prior to sale of principal residenceIf a residence is
				purchased by the taxpayer before the date of the sale of the taxpayer's
				principal residence, such purchased residence shall not be a qualified
				residence under this section if such residence is sold or otherwise disposed of
				by the taxpayer before the date of the sale of the taxpayer's principal
				residence.
									(4)Multiple
				principal residencesIf the taxpayer, during the period described
				in subsection (b)(2)(B), purchases more than 1 residence which is used as the
				taxpayer's principal residence at some time during the 2 years after the date
				of the sale of a principal residence for which gain is deferred under this
				section, only the last of such residences so used by the taxpayer within such 2
				years shall be a qualified residence under this section. If a qualified
				residence is sold in a sale to which subsection (d)(2) applies within 2 years
				after the sale of the taxpayer's previous principal residence, for purposes of
				applying the preceding sentence with respect to such principal residence, the
				qualified residence sold shall be treated as the last residence used during
				such 2-year period.
									(d)Limitation
									(1)In
				generalSubsection (a) shall not apply with respect to the sale
				of the taxpayer's principal residence if within 2 years before the date of such
				sale the taxpayer sold at a gain other property used by him as his principal
				residence, and any part of such gain was deferred by reason of subsection
				(a).
									(2)Subsequent sale
				connected with new principal place of workParagraph (1) shall
				not apply with respect to the sale of the taxpayer's principal residence
				if—
										(A)such sale was in
				connection with the commencement of work by the taxpayer (or the taxpayer's
				spouse, if such spouse has the same principal residence as the taxpayer) as an
				employee or as a self-employed individual at a new principal place of work,
				and
										(B)the taxpayer
				would satisfy the conditions of section 217(c) if the principal residence so
				sold were treated as the former residence for purposes of section 217.
										(e)Tenant-stockholder
				in a cooperative housing corporationFor purposes of this
				section, references to property used by the taxpayer as a principal residence
				shall include stock held by a tenant-stockholder (as defined in section 216) in
				a cooperative housing corporation (as so defined) if—
									(1)in the case of
				stock sold, the house or apartment which the taxpayer was entitled to occupy as
				such stockholder was used by the taxpayer as a principal residence, and
									(2)in the case of
				stock purchased, the taxpayer used as a principal residence the house or
				apartment which the taxpayer was entitled to occupy as such stockholder.
									(f)Joint
				ownershipIn the case of a residence jointly owned and used as a
				principal residence by 1 or more taxpayers, or by a married couple filing
				separately, the gain (if any) from the sale of such principal residence which
				may be deferred under subsection (a) shall be allocated among such taxpayers
				according to regulations which shall be prescribed by the Secretary.
								(g)Members of the
				Armed Forces
									(1)In
				generalThe running of any period of time specified in subsection
				(b)(2)(B) or (c) (other than the 2 years referred to in subsection (c)(4))
				shall be suspended during any time that the taxpayer (or the taxpayer's spouse,
				if such spouse has the same principal residence as the taxpayer) serves on
				extended active duty with the Armed Forces of the United States after the date
				of the sale of the principal residence for which gain is deferred under this
				section, except that any period of time so suspended shall not extend beyond
				the date that is 4 years after the date of sale of such principal
				residence.
									(2)Members
				stationed outside the United States or required to reside in Government
				quartersIn the case of a taxpayer (or the taxpayer's spouse, if
				such spouse has the same principal residence as the taxpayer) who, during any
				period of time the running of which is suspended under paragraph (1)—
										(A)is stationed
				outside the United States, or
										(B)after returning
				from a tour of duty outside of the United States and pursuant to a
				determination by the Secretary of Defense that adequate off-base housing is not
				available at a remote base site, is required to reside in on-base Government
				quarters,
										any period
				of time so suspended shall not expire before the day that is 1 year after the
				last day that such taxpayer or spouse is so stationed or under such
				requirement, except that any period so suspended shall not extend beyond the
				date which is 8 years after the date of the sale of the principal
				residence.(h)Individual
				whose tax home is outside the United StatesThe running of any
				period of time specified in subsection (b)(2)(B) or (c) (other than the 2 years
				referred to in subsection (c)(4)) shall be suspended during any time that the
				taxpayer (or the taxpayer's spouse, if such spouse has the same principal
				residence as the taxpayer) has a tax home (as defined in section 911(d)(3))
				outside the United States after the date of the sale of the principal residence
				for which gain is deferred under this section, except that any period of time
				so suspended shall not extend beyond the date that is 4 years after the date of
				sale of such principal residence.
								(i)Special rule
				for condemnationIn the case of the seizure, requisition, or
				condemnation of a principal residence, or the sale or exchange of a principal
				residence under threat or imminence thereof, the taxpayer may elect to have
				this section apply in lieu of section 1033. If such election is made, such
				seizure, requisition, or condemnation shall be treated as the sale of the
				principal residence. Such election shall be made at such time and in such
				manner as the Secretary shall prescribe.
								(j)Statute of
				limitationsIn the case of any sale of a principal residence that
				results in gain—
									(1)the statutory
				period for the assessment of any deficiency attributable to any part of such
				gain shall not expire before the expiration of 3 years from the date the
				Secretary is notified by the taxpayer (in such manner as the Secretary shall
				prescribe) of—
										(A)the taxpayer's
				cost of purchasing any qualified residence which results in nonrecognition of
				such gain,
										(B)the taxpayer's
				intention not to purchase such a qualified residence during the period
				specified in subsection (b)(2)(B), or
										(C)a failure to make
				such a purchase within such period, and
										(2)such deficiency
				may be assessed before the expiration of such 3-year period notwithstanding the
				provisions of any other law or rule of law which would otherwise prevent such
				assessment.
									(k)Application of
				exclusion on the sale of a principal residenceIn the case of a
				sale of a principal residence by a taxpayer to which section 121 applies, the
				amount of the gain on such sale that may be deferred under subsection (a) of
				this section shall be reduced by the amount of gain on such sale that is
				excluded from gross income under section
				121(a).
								.
					(b)Conforming
			 amendments
						(1)Coordination
			 with section 121
							(A)Section 121
			 (relating to exclusion of gain from sale of principal residence) is amended by
			 adding at the end the following new subsection:
								
									(h)Coordination
				with section 1034 deferralFor deferral of gain from the sale of
				a principal residence in the case of a purchase of another qualified residence,
				see section
				1034.
									.
							(B)Subsection (g) of
			 section 121 (relating to residences acquired in rollovers under section 1034)
			 is amended by striking (as in effect on the day before the date of the
			 enactment of this section).
							(2)Extension of
			 period of limitationSection 6503 (relating to suspension of
			 running of period of limitation) is amended—
							(A)by redesignating
			 subsection (k) as subsection (l), and
							(B)by inserting
			 after subsection (j) the following new subsection:
								
									(k)Extension of
				time for assessment of tax liability on gain from the sale of certain principal
				residencesThe running of any period of limitations for
				collection of any amount of tax liability on gain from the sale of a principal
				residence that is deferred under section 1034 shall be suspended for the period
				of any extension of time specified under section
				1034(j).
									.
							(3)Reduction in
			 basisSubsection (a) of section 1016 (relating to general rule)
			 is amended—
							(A)by striking
			 and at the end of paragraph (36),
							(B)by striking the
			 period at the end of paragraph (37) and inserting , and,
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(38)to the extent
				provided in section
				1034(a)(2).
									.
							(c)Clerical
			 amendmentThe table of sections for part III of subchapter O of
			 chapter 1 of subtitle A (relating to common nontaxable exchanges) is amended by
			 inserting after the item relating to section 1033 the following new
			 item:
						
							
								Sec. 1034. Deferral of gain on
				sale of certain principal
				residences.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to sales in
			 taxable years beginning after the date of the enactment of this Act.
					197.Amount
			 excluded from sale of principal residence indexed for inflation
					(a)In
			 generalSection 121 is amended by adding at the end the following
			 new subsection:
						
							(h)Inflation
				adjustment
								(1)In
				generalIn the case of any taxable year beginning after 2008, the
				$250,000 amount under subsection (b)(1) shall be increased by an amount equal
				to—
									(A)such dollar
				amount, multiplied by
									(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
									(2)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$1,000.
								.
					(b)Conforming
			 amendments
						(1)Subparagraph (A)
			 of section 121(b)(2) is amended—
							(A)by striking
			 Paragraph (1) shall be applied by substituting $500,000
			 for $250,000 and inserting The dollar amount
			 under paragraph (1) shall be twice the dollar amount otherwise in effect under
			 such paragraph, and
							(B)by striking
			 $500,000 in the heading and inserting Increased.
							(2)Section 121(b)(4)
			 is amended by striking paragraph (1) shall be applied by substituting
			 $500,000 for $250,000 and inserting
			 the dollar amount under paragraph (1) shall be twice the dollar amount
			 otherwise in effect under such paragraph.
						(c)Effective
			 dateThe amendments made by this section shall apply to sales
			 occurring after December 31, 2008.
					198.Repeal of
			 phasein for domestic production activities deduction
					(a)In
			 generalSubsection (a) of section 199 (relating to income
			 attributable to domestic production activities) is amended to read as
			 follows:
						
							(a)Allowance of
				deductionThere shall be allowed as a deduction an amount equal
				to 9 percent of the lesser of—
								(1)the qualified
				production activities income of the taxpayer for the taxable year, or
								(2)taxable income
				(determined without regard to this section) for the taxable
				year.
								.
					(b)Conforming
			 amendmentsSection 199 is amended by striking subsection
			 (a)(1)(B) each place it appears and inserting subsection
			 (a)(2).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					IIKeeping America
			 competitive
			201.Sense of
			 Congress regarding the legislative initiatives required to strengthen and
			 protect the well being of our Nation's capital markets
				(a)FindingsCongress finds the following:
					(1)America's capital
			 markets are a foundation of our Nation's economic well being and
			 security.
					(2)Healthy capital
			 markets foster investment in the United States economy, helping to sustain and
			 create jobs.
					(3)The American
			 economy is fundamentally strong, but a correction in the residential housing
			 market, credit turmoil, and high oil prices are hampering economic
			 growth.
					(4)American
			 businesses and investors face ever increasing competition from international
			 competitors and markets.
					(5)Economic policies
			 that maintain low tax rates on capital gains and dividends have historically
			 fostered sustained growth in the American economy.
					(b)Sense of
			 CongressIt is the sense of the Congress that—
					(1)Congress should
			 not pass legislation that would create new or greater uncertainty in the
			 financial markets;
					(2)Congress should
			 not pass legislation that would serve to further constrict liquidity in the
			 marketplace;
					(3)Congress should
			 not pass legislation that would make credit more expensive and less accessible
			 in the United States than in other world markets;
					(4)Congress should
			 not pass legislation that would inhibit or impair capital formation and
			 long-term investments;
					(5)Congress should
			 maintain existing tax policy regarding capital formation and long-term
			 investment, except in the case of illegitimate tax shelter activity;
					(6)Congress should
			 pass legislation to extend permanently the 2001 and 2003 tax rate cuts,
			 including the 15 percent capital gains and dividend rates, and to simplify and
			 lower corporate tax rates; and
					(7)Congress should
			 promote the entrepreneurship and economic development fostered by long-term,
			 private investment.
					202.Directing the
			 Securities and Exchange Commission to convene a public hearing on the impact of
			 excessive litigation
				(a)FindingsCongress finds that—
					(1)companies listed on United States
			 securities exchanges face the potential of extraordinary litigation costs that
			 companies listed abroad do not;
					(2)securities class action settlements in the
			 United States for 2006 totaled $10,600,000,000 (not counting the Enron-related
			 settlements of approximately $7,100,000,000), reflecting an increase of—
						(A)255 percent from 2004;
						(B)more than 500 percent from 2000 (not
			 including the $3,100,000,000 Cendant settlement); and
						(C)an astonishing 7,000 percent from
			 1995;
						(3)while many such claims are legitimate, the
			 sheer number of cases and the staggering settlement amounts illustrate the
			 growing impact of the tort system on the United States economy; and
					(4)by contrast, such private shareholder class
			 action suits do not exist in the United Kingdom and other European Union
			 countries.
					(b)Public
			 hearingNot later than 60
			 days after the date of enactment of this Act, the Chairman of the Securities
			 and Exchange Commission (in this section referred to as the
			 Commission) shall convene a public hearing on the impact of
			 excessive litigation on the competitiveness of companies listed on United
			 States securities exchanges.
				203.Directing the
			 Commission to establish formal processes and procedures for cost-benefit
			 analyses of proposed and existing rules and regulations
				(a)StudyNot
			 later than 180 days after the date of enactment of this Act, the Commission
			 shall submit to Congress a study of its existing processes and procedures for
			 conducting cost-benefit analyses of proposed and existing rules and
			 regulations, and shall report to Congress on ways in which the Commission could
			 perform more rigorous and informed cost-benefit analyses of such rules and
			 regulations.
				(b)Proposed
			 rule
					(1)In
			 generalNot later than 180 days after the date of submission to
			 Congress of the report under subsection (a), the Commission shall issue a final
			 rule to establish formal processes and procedures for conducting cost-benefit
			 analyses of proposed and existing rules and regulations.
					(2)Certain content
			 requiredAt a minimum, processes and procedures proposed by the
			 Commission under this subsection shall include provisions directing the
			 Commission—
						(A)to assess all
			 costs and benefits of available regulatory alternatives, including both
			 quantifiable measures (to the extent that such measures can be usefully
			 estimated) and qualitative measures of costs and benefits that are difficult to
			 quantify, but nevertheless essential to consider;
						(B)to design its
			 rules and regulations in the most cost-effective manner to achieve the
			 regulatory objective, considering incentives for innovation, consistency,
			 predictability, the costs of enforcement and compliance, and
			 flexibility;
						(C)to assess both
			 the costs and the benefits of the intended rule or regulation and propose or
			 adopt a rule or regulation only upon a reasoned determination that the benefits
			 of the intended rule or regulation justify its costs;
						(D)to base its
			 decisions on the best reasonably obtainable economic and other information
			 concerning the need for, and consequences of, the intended rule or
			 regulation;
						(E)to tailor its
			 rules and regulations to impose the least possible burden on individuals,
			 businesses of differing sizes, and other entities, consistent with obtaining
			 the regulatory objectives, taking into account, among other things, and to the
			 extent practicable, the cumulative costs; and
						(F)to establish a
			 process for reexamining existing rules and regulations, or, at a minimum, those
			 rules and regulations that the Commission, industry participants, or others
			 identify as imposing unjustifiable costs or competitive burdens, that shall be
			 designed to determine whether the rules and regulations are working as
			 intended, whether there are satisfactory alternatives of a less burdensome
			 nature, and whether changes should be made.
						(3)Periodic
			 reviewEach rule and regulation of the Commission that is subject
			 to review pursuant to paragraph (2)(F) shall be reviewed not less frequently
			 than 2 years after the date of its issuance in final form, and once every 10
			 years thereafter.
					204.Directing the
			 Commission to define smaller public company to provide certainty
			 to issuers
				(a)Rule revision
			 requiredNot later than 90 days after the date of enactment of
			 this Act, the Commission, pursuant to its authority to amend rules of the
			 Public Company Accounting Oversight Board under section 107 of the
			 Sarbanes-Oxley Act of 2002, shall revise Auditing Standard No. 5 of the
			 Oversight Board, as in effect on the date of enactment of this Act, to include
			 a definition of the term smaller public company.
				(b)Definition of
			 smaller public companyFor purposes of the rule revision required
			 under subsection (a), the term smaller public company shall mean
			 an issuer for which an annual report is required by section 13(a) or 15(d) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)) that—
					(1)has a total
			 market capitalization at the beginning of the relevant reporting period of less
			 than $700,000,000; and
					(2)has total
			 revenues for that reporting period of less than $250,000,000.
					205.Mutual
			 recognition
				(a)FindingsCongress
			 finds that—
					(1)there is an
			 ongoing and pressing need to update the United States financial regulatory
			 structure to address the increasingly global nature of the financial
			 marketplace;
					(2)existing
			 regulations on cross-border activities are outdated, and predate the revolution
			 in communications technology and the accompanying transformations in global
			 markets;
					(3)existing
			 regulations on cross-border activities are complex, inefficient, not flexible
			 enough to meet modern market needs, and have the effect of chilling innovation
			 and imposing significant and unnecessary burdens on United States
			 investors;
					(4)the Commission
			 has delayed the timetable for Commission action on key elements of reexamining
			 and developing new approaches to cross-border regulation, including much needed
			 reform to Commission rule 240.15a–6 of title 17, Code of Federal Regulations,
			 as in effect on the date of enactment of this Act, and potential recognition of
			 foreign regulatory regimes; and
					(5)such delay
			 postpones the regulatory changes needed to eliminate unnecessary inefficiencies
			 from international financial transactions, and poses an increasingly
			 significant risk to the effective modernization and competitiveness of United
			 States capital markets.
					(b)Modernization
			 of cross-border rules applicable to brokers and dealers
					(1)In
			 generalThe Commission shall,
			 by rule, exempt any foreign broker or dealer from the registration requirements
			 of the Securities Exchange Act of 1934, and any other regulation applicable to
			 registered or unregistered brokers or dealers, to the extent that the foreign
			 broker or dealer effects transactions in securities with or for, or induces or
			 attempts to induce the purchase or sale of any security by—
						(A)a qualified investor, as defined in section
			 3(a)(54) of the Securities Exchange Act of 1934;
						(B)an investor that is a resident outside of
			 the United States; and
						(C)any person described in Commission rule
			 240.15a–6(a)(4) of title 17, Code of Federal Regulations, as in effect on the
			 date of enactment of this Act.
						(2)Definition of
			 foreign broker or dealerAs
			 used in this section, the term Foreign broker or dealer has the
			 same meaning as in section 240.15a–6(b)(3) of title 17, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act.
					(3)Regulatory
			 authorityThe Commission may,
			 upon a finding that such action is necessary to protect United States investors
			 and consistent with this section, require a foreign broker or dealer and its
			 associated persons—
						(A)to file documentation to establish that the
			 foreign broker or dealer and its associated persons are not subject to
			 statutory disqualification;
						(B)to consent to service of process for any
			 civil action brought by or proceeding before the Commission or a
			 self-regulatory organization; and
						(C)to agree to provide any information or
			 documents that the Commission reasonably requests, relating to effecting
			 transactions in securities with or for, or inducing or attempting to induce the
			 purchase or sale of any security by persons described in subparagraphs (A)
			 through (C) of paragraph (1), subject to limitations recognizing potential
			 conflicts with applicable foreign laws or regulations.
						(4)Limitation on
			 State actionNo State or
			 political subdivision thereof, or any self-regulatory organization, may impose
			 any registration, licensing, qualification, or other legal requirement
			 applicable to a foreign broker or dealer or associated person thereof that is
			 exempt from Commission registration and regulation pursuant to this subsection,
			 except that the State or political subdivision thereof, or such self-regulatory
			 organization, may require the foreign broker or dealer to provide copies of any
			 documents filed with the Commission, as described in this subsection.
					(5)Timing of
			 regulationsFinal regulations
			 to carry out this subsection shall be issued by the Commission, and such
			 regulations shall become effective, not later than 180 days after the date of
			 enactment of this Act.
					(c)Mutual
			 recognition rules
					(1)In
			 generalThe Commission shall issue regulations designed to
			 provide for a framework for mutual recognition of foreign regulatory regimes,
			 so that foreign brokers, dealers, and exchanges shall be regulated based on
			 regulation in their home country, and shall not be subject to duplicative
			 regulatory requirements, except to the extent that the Commission finds
			 necessary to protect United States investors.
					(2)ImplementationThe
			 Commission shall adopt regulations that provide an expeditious and transparent
			 implementation mechanism for this section, based on objective qualification
			 criteria and fixed timelines, that is designed to enable foreign brokers,
			 dealers, and exchanges to operate in the United States and abroad based on
			 regulation in their home country.
					(3)LimitationThe
			 regulations required by this subsection—
						(A)shall not require
			 individualized review and approval process for foreign brokers, dealers, and
			 exchanges to be eligible to rely on regulation in their home country, but shall
			 permit such brokers, dealers, and exchanges to make a supplemental showing, on
			 an individual exemptive basis, to demonstrate their qualifications to do
			 business with relevant classes of investors; and
						(B)may not create
			 regulatory distinctions that limit trading of portfolios containing both United
			 States and non-United States securities or impose other requirements that are
			 inconsistent with the business objectives of investors.
						(4)TimingThe
			 Commission shall issue proposed regulations to carry out this subsection not
			 later than 90 days after the date of enactment of this Act, and shall make such
			 regulations effective reasonably promptly thereafter.
					(5)Exemption
			 authorityThe Commission may, by rule, provide for such
			 exemptions to the provisions of this subsection as the Commission determines
			 appropriate.
					206.Supporting the
			 Securities and Exchange Commission reform efforts to speed the process of
			 rulemaking for self regulatory organizations
				(a)FindingsCongress
			 finds that—
					(1)United States
			 capital markets are evolving quickly, and United States equity exchanges face
			 increasing competition, both domestically and internationally;
					(2)the Commission
			 has recognized this transformation in the competitive landscape and announced a
			 project to redesign the rule approval process for exchanges to make it more
			 efficient;
					(3)rather than
			 approving rule filings by self regulatory organizations within the 35-day
			 period prescribed under the Securities Exchange Act of 1934, the Commission has
			 routinely requested that exchanges agree to extend deadlines while rules are
			 weighed and considered within the agency, potentially resulting in years before
			 exchange rule filings are finally approved;
					(4)this antiquated
			 and overly rigid regulatory model does not recognize the new realities of
			 international competition among exchanges or new competition from innovative
			 products that compete with traditional asset classes; and
					(5)competitors to
			 United States equity exchanges operate under different regulatory regimes,
			 which can allow such competitors to adapt to rapidly changing business
			 environments while United States exchanges are frozen in rule approval process
			 review by the Commission for months or years.
					(b)RulemakingThe
			 Commission shall promulgate rules under section 19 of the Securities Exchange
			 Act of 1934, to speed the process of rulemaking to enable self-regulatory
			 organizations to respond to competitive inequities and better meet customer
			 needs. Such rules and other actions should be completed not later than 180 days
			 after the date of enactment of this Act, and should predate or be coterminous
			 with any foreign exchange mutual recognition regime established under this
			 Act.
				207.Eliminate the
			 exemption from State regulation for certain securities designated by national
			 securities exchangesSection
			 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 or the American Stock Exchange, or listed, or authorized for listing, on
			 the National Market System of the Nasdaq Stock Market (or any successor to such
			 entities) and inserting , the American Stock Exchange, or the
			 Nasdaq Stock Market (or any successor to such entities); and
					(B)by inserting
			 before the semicolon at the end the following: , except that a security
			 listed, or authorized for listing, on the New York Stock Exchange, the American
			 Stock Exchange, or the Nasdaq Stock Market (or any successor to any such
			 entity) shall not be a covered security if the exchange adopts listing
			 standards pursuant to section 19(b) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78s(b)) that designates a tier or segment of such securities as
			 securities that are not covered securities for purposes of this section and
			 such security is listed, or authorized for listing, on such tier or
			 segment; and
					(2)in subparagraph
			 (B), by inserting covered after applicable
			 to.
				208.Directing the
			 Commission to accelerate full conversion of IFRS and United States
			 GAAP
				(a)FindingsCongress
			 finds that—
					(1)the accounting framework applied in more
			 than 100 countries around the world is the International Financial Reporting
			 Standard (in this section referred to as IFRS);
					(2)a number of additional important United
			 States trading partners, including Canada, Brazil, Chile, India, and South
			 Korea, have announced dates to shift to IFRS; and
					(3)the difficulty and expense of reconciling
			 IFRS with generally accepted accounting principles employed in the United
			 States (in this section referred to as GAAP), the accounting
			 framework within which companies whose shares are listed on United States
			 exchanges must report their financial information, is among the highest hurdles
			 for foreign companies considering a United States listing, and one of the most
			 compelling incentives for foreign-based businesses to list their shares on
			 exchanges based somewhere other than the United States.
					(b)Acceleration of
			 effortThe Commission
			 shall—
					(1)accelerate efforts to offer to both United
			 States- and foreign-based companies the option of reporting financial
			 information using either IFRS or GAAP; and
					(2)accelerate efforts with the Commission’s
			 foreign counterparts to achieve full conversion of IFRS and GAAP.
					209.Promoting
			 market access for financial services
				(a)FindingsCongress finds that—
					(1)there is a need
			 to consistently monitor and increase Government advocacy for United States
			 financial services firms’ attempts to gain overseas financial market
			 access;
					(2)the presence of
			 foreign financial services firms in the United States and their activities
			 should be documented to find which countries’ firms enjoy full market access in
			 the United States, while their home governments deny national treatment to
			 American financial services firms; and
					(3)an analysis of
			 the results achieved from the U.S.-China Strategic Economic Dialogue (referred
			 to as SED) and how such results specifically apply to United
			 States financial services firms, including benchmarks and timeframes for future
			 improvements, should be compiled to assess the efficacy of the
			 negotiations.
					(b)Amendments to
			 Financial Reports ActThe
			 Financial Reports Act of 1988 (22 U.S.C. 5351 et seq.) is amended—
					(1)in section
			 3602—
						(A)in the section
			 heading, by striking quadrennial and inserting
			 annual;
						(B)by striking
			 Not less frequently than every 4 years, beginning December 1,
			 1990 and inserting Beginning July 1, 2008, and annually
			 thereafter,; and
						(C)by striking
			 to the Congress and inserting to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives; and
						(2)in section
			 3603—
						(A)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
						(B)by inserting
			 after subsection (a) the following:
							
								(b)Report on
				SED
									(1)In
				generalThe Secretary shall include in the initial report
				required under section 3602, a summary of the results of the most recent United
				States-China Strategic Economic Dialogue (in this subsection referred to as
				SED) and the results of the SED as it relates to promoting
				market access for financial institutions.
									(2)Progress
				reportThe reports required under section 3602 shall include a
				progress report on the implementation of any agreements resulting from the SED,
				a description of the remaining challenges, if any, in improving market access
				for financial institutions, and a plan, including benchmarks and time frames,
				for dealing with the remaining challenges.
									(3)Specific
				contentEach report described in this subsection shall
				specifically address issues regarding—
										(A)foreign
				investment rules;
										(B)the problems of a
				dual-share stock market;
										(C)the openness of
				the derivatives market;
										(D)restrictions on
				foreign bank branching;
										(E)the ability to
				offer insurance (including innovative products); and
										(F)regulatory and
				procedural
				transparency.
										.
						IIIProtecting
			 homeowners
			301.Subprime
			 refinancing loans through use of qualified mortgage bonds
				(a)Use of
			 qualified mortgage bonds proceeds for subprime refinancing
			 loansSection 143(k) of the Internal Revenue Code of 1986
			 (relating to other definitions and special rules) is amended by adding at the
			 end the following:
					
						(12)Special rules
				for subprime refinancings
							(A)In
				generalNotwithstanding the requirements of subsection (i)(1),
				the proceeds of a qualified mortgage issue may be used to refinance a mortgage
				on a residence which was originally financed by the mortgagor through a
				qualified subprime loan.
							(B)Special
				rulesIn applying this paragraph to any case in which the
				proceeds of a qualified mortgage issue are used for any refinancing described
				in subparagraph (A)—
								(i)subsection
				(a)(2)(D)(i) shall be applied by substituting 12-month period
				for 42-month period each place it appears,
								(ii)subsection (d)
				(relating to 3-year requirement) shall not apply, and
								(iii)subsection (e)
				(relating to purchase price requirement) shall be applied by using the market
				value of the residence at the time of refinancing in lieu of the acquisition
				cost.
								(C)Qualified
				subprime loanThe term qualified subprime loan means
				an adjustable rate single-family residential mortgage loan originated after
				December 31, 2001, and before January 1, 2008, that the bond issuer determines
				would be reasonably likely to cause financial hardship to the borrower if not
				refinanced.
							(D)TerminationThis
				paragraph shall not apply to any bonds issued after December 31,
				2010.
							.
				(b)Increased
			 volume cap for certain bonds
					(1)In
			 generalSubsection (d) of section 146 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
						
							(5)Increase and
				set aside for housing bonds for 2008
								(A)Increase for
				2008In the case of calendar year 2008, the State ceiling for
				each State shall be increased by an amount equal to $10,000,000,000 multiplied
				by a fraction—
									(i)the numerator of
				which is the population of such State (as reported in the most recent decennial
				census), and
									(ii)the denominator
				of which is the total population of all States (as reported in the most recent
				decennial census).
									(B)Set
				aside
									(i)In
				generalAny amount of the State ceiling for any State which is
				attributable to an increase under this paragraph shall be allocated solely for
				one or more qualified purposes.
									(ii)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
										(I)the issuance of
				exempt facility bonds used solely to provide qualified residential rental
				projects, or
										(II)a qualified
				mortgage issue (determined by substituting 12-month period for
				42-month period each place it appears in section
				143(a)(2)(D)(i)).
										.
					(2)Carryforward of
			 unused limitationsSubsection (f) of section 146 of such Code is
			 amended by adding at the end the following:
						
							(6)Special rules
				for increased volume cap under subsection (d)(5)
								(A)In
				generalNo amount which is attributable to the increase under
				subsection (d)(5) may be used—
									(i)for a
				carryforward purpose other than a qualified purpose (as defined in subsection
				(d)(5)), and
									(ii)to issue any
				bond after calendar year 2010.
									(B)Ordering
				rulesFor purposes of subparagraph (A), any carryforward of an
				issuing authority's volume cap for calendar year 2008 shall be treated as
				attributable to such increase to the extent of such
				increase.
								.
					(c)Alternative
			 minimum tax
					(1)In
			 generalClause (ii) of section 57(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended by striking shall not include
			 and all that follows and inserting “shall not include—
						
							(I)any qualified
				501(c)(3) bond (as defined in section 145), or
							(II)any qualified
				mortgage bond (as defined in section 143(a)) or qualified veteran's mortgage
				bond (as defined in section 143(b)) issued after the date of the enactment of
				this subclause and before January 1,
				2011.
							.
					(2)Conforming
			 amendmentThe heading for section 57(a)(5)(C)(ii) of the Internal
			 Revenue Code of 1986 is amended by striking qualified 501(c)(3) bonds
			 and inserting certain
			 bond.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				302.Expeditious
			 distribution of funds already provided for mortgage foreclosure
			 counselingUpon certification
			 by the Neighborhood Reinvestment Corporation under paragraph (4) under the
			 heading Neighborhood Reinvestment Corporation—Payment to the
			 Neighborhood Reinvestment Corporation of Public Law 110-161 that
			 Housing and Urban Development or Neighborhood Reinvestment Corporation-approved
			 counseling intermediaries and State Housing Finance Agencies have the need for
			 additional portions of the $180,000,000 provided therein for mortgage
			 foreclosure mitigation activities in States and areas with high rates of
			 mortgage foreclosures, defaults, or related activities beyond the initial
			 awards, and the expertise to use such funds effectively, the Neighborhood
			 Reinvestment Corporation shall expeditiously continue to award such funds as
			 need and expertise is shown.
			303.Credit for purchase
			 of homes in or near foreclosure
				(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 25D the following new section:
					
						25E.Credit for
				purchase of homes in or near foreclosure
							(a)Allowance of
				credit
								(1)In
				generalIn the case of an individual who is a purchaser of a
				qualified principal residence during the taxable year, there shall be allowed
				as a credit against the tax imposed by this chapter an amount equal to so much
				of the purchase price of the residence as does not exceed $15,000.
								(2)Allocation of
				credit amountThe amount of the credit allowed under paragraph
				(1) shall be equally divided among the 3 taxable years beginning with the
				taxable year in which the purchase of the qualified principal residence is
				made.
								(b)Limitations
								(1)Date of
				purchaseThe credit allowed under subsection (a) shall be allowed
				only with respect to purchases made—
									(A)after February
				29, 2008, and
									(B)before March 1,
				2009.
									(2)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this subpart (other than this section) for the taxable
				year.
									(3)One-time
				only
									(A)In
				generalIf a credit is allowed under this section in the case of
				any individual (and such individual's spouse, if married) with respect to the
				purchase of any qualified principal residence, no credit shall be allowed under
				this section in any taxable year with respect to the purchase of any other
				qualified principal residence by such individual or a spouse of such
				individual.
									(B)Joint
				purchaseIn the case of a purchase of a qualified principal
				residence by 2 or more unmarried individuals or by 2 married individuals filing
				separately, no credit shall be allowed under this section if a credit under
				this section has been allowed to any of such individuals in any taxable year
				with respect to the purchase of any other qualified principal residence.
									(c)Qualified
				principal residence
								(1)In
				generalFor purposes of this section, the term qualified
				principal residence means an eligible single-family residence that is
				purchased to be the principal residence of the purchaser.
								(2)Eligible
				single-family residence
									(A)In
				generalFor purposes of this subsection, the term eligible
				single-family residence means a single-family structure that is—
										(i)a
				new previously unoccupied residence for which a building permit is issued and
				construction begins on or before September 1, 2007, but only if such residence
				is purchased by the taxpayer directly from the person to whom such building
				permit was issued,
										(ii)an
				owner-occupied residence with respect to which the owner's acquisition
				indebtedness (as defined in section 163(h)(3)(B), determined without regard to
				clause (ii) thereof) is in default on or before March 1, 2008, or
										(iii)a residence
				with respect to which a foreclosure event has taken place and which is owned by
				the mortgagor or the mortgagor's agent, but only if such residence was occupied
				as a principal residence by the mortgagee for at least 1 year prior to the
				foreclosure event.
										(B)CertificationIn
				the case of an eligible single-family residence described in subparagraph
				(A)(i), no credit shall be allowed under this section unless the purchaser
				submits a certification by the seller of such residence that such residence
				meets the requirements of such subparagraph.
									(d)Denial of
				double benefitNo credit shall be allowed under this section for
				any purchase for which a credit is allowed under section 1400C.
							(e)Recapture in
				the case of certain dispositionsIn the event that a
				taxpayer—
								(1)disposes of the
				qualified principal residence with respect to which a credit is allowed under
				subsection (a), or
								(2)fails to occupy
				such residence as the taxpayer's principal residence,
								at any
				time within 36 months after the date on which the taxpayer purchased such
				residence, then the remaining portion of the credit allowed under subsection
				(a) shall be disallowed in the taxable year during which such disposition
				occurred or in which the taxpayer failed to occupy the residence as a principal
				residence, and in any subsequent taxable year in which the remaining portion of
				the credit would, but for this subsection, have been allowed.(f)Special
				rules
								(1)Joint
				purchase
									(A)Married
				individuals filing separatelyIn the case of 2 married
				individuals filing separately, subsection (a) shall be applied to each such
				individual by substituting $7,500 for $15,000 in
				subsection (a)(1).
									(B)Unmarried
				individualsIf 2 or more individuals who are not married purchase
				a qualified principal residence, the amount of the credit allowed under
				subsection (a) shall be allocated among such individuals in such manner as the
				Secretary may prescribe, except that the total amount of the credits allowed to
				all such individuals shall not exceed $15,000.
									(2)PurchaseIn
				defining the purchase of a qualified principal residence, rules similar to the
				rules of paragraphs (2) and (3) of section 1400C(e) (as in effect on the date
				of the enactment of this section) shall apply.
								(3)Reporting
				requirementRules similar to the rules of section 1400C(f) (as so
				in effect) shall apply.
								(g)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so
				allowed.
							.
				(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
					
						
							Sec. 25E. Credit for certain home
				purchases.
						
						.
				304.Enhanced
			 mortgage loan disclosures
				(a)Truth in
			 lending Act disclosuresSection 128(b)(2) of the Truth in Lending
			 Act (15 U.S.C. 1638(b)(2)) is amended—
					(1)by inserting
			 (A) before In the;
					(2)by striking
			 a residential mortgage transaction, as defined in section 103(w)
			 and inserting any extension of credit that is secured by the dwelling of
			 a consumer;
					(3)by striking
			 shall be made in accordance and all that follows through
			 extended, or; and
					(4)by striking
			 If the and all that follows through the end of the paragraph and
			 inserting the following:
						
							(B)In the case of an
				extension of credit that is secured by the dwelling of a consumer, in addition
				to the other disclosures required by subsection (a), the disclosures provided
				under this paragraph shall—
								(i)state in
				conspicuous type size and format, the following: You are not required to
				complete this agreement merely because you have received these disclosures or
				signed a loan application.; and
								(ii)be furnished to
				the borrower not later than 7 business days before the date of consummation of
				the transaction, and at the time of consummation of the transaction, subject to
				subparagraph (D).
								(C)In the case of an
				extension of credit that is secured by the dwelling of a consumer, under which
				the annual rate of interest is variable, or with respect to which the regular
				payments may otherwise be variable, in addition to the other disclosures
				required by subsection (a), the disclosures provided under this paragraph
				shall—
								(i)label the payment
				schedule as follows: Payment Schedule: Payments Will Vary Based on
				Interest Rate Changes;
								(ii)state the
				maximum amount of the regular required payments on the loan, based on the
				maximum interest rate allowed, introduced with the following language in
				conspicuous type size and format: Your payment can go as high as
				$_______, the blank to be filled in with the maximum possible payment
				amount;
								(iii)if the loan is
				an adjustable rate mortgage that includes an initial fixed interest
				rate—
									(I)state in
				conspicuous type size and format the following phrase: This loan is an
				adjustable rate mortgage with an initial fixed interest rate. Your initial
				fixed interest rate is AAA with a monthly payment of BBB until CCC. After that
				date, the interest rate on your loan will reset to an adjustable
				rate and both your interest rate and payment could go higher on that date and
				in the future. For example, if your initial fixed rate ended today, your new
				adjustable interest rate would be DDD and your new payment EEE. If interest
				rates are one percent higher than they are today or at some point in the
				future, your new payment would be FFF. There is no guarantee you will be able
				to refinance your loan to a lower interest rate and payment before your initial
				fixed interest rate ends.;
									(II)the blank AAA in
				subparagraph (I) to be filled in with the initial fixed interest rate;
									(III)the blank BBB
				in subparagraph (I) to be filled in with the payment amount under the initial
				fixed interest rate;
									(IV)the blank CCC in
				subparagraph (I) to be filled in with the loan reset date;
									(V)the blank DDD in
				subparagraph (I) to be filled in with the adjustable rate as if the initial
				rate expired on the date of disclosure under subparagraph (B);
									(VI)the blank EEE in
				subparagraph (I) to be filled in with the payment under the adjustable rate as
				if the initial rate expired on the date of disclosure under subparagraph (B);
				and
									(VII)the blank FFF
				in subparagraph (I) to be filled in with the payment under the adjustable rate
				as if index rate on which the adjustable rate was one percent higher than of
				the date of disclosure under subparagraph (B); and
									(iv)if the loan
				contains a prepayment penalty—
									(I)state in
				conspicuous type and format the following phrase: This loan contains a
				prepayment penalty. If you desire to pay off this loan before GGG, you will pay
				a penalty of HHH.;
									(II)the blank GGG in
				subparagraph (I) to be filled in with the date the prepayment penalty expires;
				and
									(III)the blank HHH
				in subparagraph (I) to be filled in with the prepayment penalty amount.
									(D)In any case in
				which the disclosure statement provided 7 business days before the date of
				consummation of the transaction contains an annual percentage rate of interest
				that is no longer accurate, as determined under section 107(c), the creditor
				shall furnish an additional, corrected statement to the borrower, not later
				than 3 business days before the date of consummation of the
				transaction.
							.
					(b)Civil
			 liabilitySection 130(a) of the Truth in Lending Act (15 U.S.C.
			 1640(a)) is amended—
					(1)in paragraph
			 (2)(A)(iii), by striking not less than $200 or greater than
			 $2,000 and inserting $5,000, such amount to be adjusted annually
			 based on the consumer price index, to maintain current value;
			 and
					(2)in the
			 penultimate sentence of the undesignated matter following paragraph (4)—
						(A)by striking
			 only for and inserting for;
						(B)by striking
			 section 125 or and inserting section 122, section
			 125,;
						(C)by inserting
			 or section 128(b), after 128(a),; and
						(D)by inserting
			 or section 128(b) before the period.
						305.Carryback of certain
			 net operating losses allowed for 5 years; temporary suspension of 90 percent
			 AMT limit
				(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(H)5-year
				carryback of certain losses
							(i)Taxable years
				ending during 2001 and 2002In the case of a net operating loss
				for any taxable year ending during 2001 or 2002, subparagraph (A)(i) shall be
				applied by substituting 5 for 2 and subparagraph
				(F) shall not apply.
							(ii)Taxable years
				ending during 2006, 2007, 2008, and 2009In the case of a net
				operating loss for any taxable year ending during 2006, 2007, 2008, or
				2009—
								(I)subparagraph
				(A)(i) shall be applied by substituting 5 for
				2,
								(II)subparagraph
				(E)(ii) shall be applied by substituting 4 for 2,
				and
								(III)subparagraph
				(F) shall not
				apply.
								.
				(b)Temporary
			 suspension of 90 percent limit on certain NOL carrybacks and
			 carryovers
					(1)In
			 generalSection 56(d) of the of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new paragraph:
						
							(3)Additional
				adjustmentsFor purposes of paragraph (1)(A), the amount
				described in clause (I) of paragraph (1)(A)(ii) shall be increased by the
				amount of the net operating loss deduction allowable for the taxable year under
				section 172 attributable to the sum of—
								(A)carrybacks of net
				operating losses from taxable years ending during 2006, 2007, 2008, and 2009,
				and
								(B)carryovers of net
				operating losses to taxable years ending during 2006, 2007, 2008, or
				2009.
								.
					(2)Conforming
			 amendmentSubclause (I) of section 56(d)(1)(A)(i) of such Code is
			 amended by inserting amount of such before deduction
			 described in clause (ii)(I).
					(c)Anti-abuse
			 rulesThe Secretary of Treasury or the Secretary's designee shall
			 prescribes such rules as are necessary to prevent the abuse of the purposes of
			 the amendments made by this section, including anti-stuffing rules,
			 anti-churning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
				(d)Effective
			 dates
					(1)Subsection
			 (a)
						(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by subsection (a) shall apply to net operating losses arising in taxable
			 years ending in 2006, 2007, 2008, or 2009.
						(B)ElectionIn
			 the case of a net operating loss for a taxable year ending during 2006 or
			 2007—
							(i)any
			 election made under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before November 1, 2008, and
							(ii)any election
			 made under section 172(j) of such Code shall (notwithstanding such section) be
			 treated as timely made if made before November 1, 2008.
							(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to taxable years ending after December 31,
			 1995.
					IVReducing the
			 litigation tax
			401Limitation on
			 punitive damages for small businesses
				(a)Definition of
			 covered small businessIn this section, the term covered
			 small business means any unincorporated business, or any partnership,
			 corporation, association, unit of local government, or organization—
					(1)that has fewer
			 than 25 full-time employees as of the date that the relevant civil action is
			 filed; and
					(2)the principal
			 place of business of which is in a State other than the State where the
			 relevant civil action is filed.
					(b)General
			 ruleExcept as provided in subsection (c), in any civil action
			 filed in a Federal or State court against a covered small business, punitive
			 damages—
					(1)may be awarded
			 against that covered small business only if the court finds by clear and
			 convincing evidence that conduct of that covered small business was—
						(A)carried out with
			 a conscious, flagrant indifference to the rights or safety of others;
			 and
						(B)the proximate
			 cause of the harm that is the subject of the civil action; and
						(2)shall not be
			 awarded against that covered small business in an amount greater than
			 $250,000.
					(c)ExceptionsThis
			 section shall not apply to a civil action if the court finds by clear and
			 convincing evidence that—
					(1)the covered small
			 business acted with specific intent to cause the type of harm that is the
			 subject of the civil action;
					(2)the conduct of
			 the covered small business constitute a criminal offense; or
					(3)the conduct of
			 the covered small business resulted in serious environmental
			 degradation.
					(d)Application by
			 the courtThe limitation on punitive damages under this section
			 shall be carried out by the court and shall not be disclosed to the jury, if
			 any.
				402.Reasonableness
			 review of attorney’s fees
				(a)In
			 generalIn any civil action
			 in a Federal or State court in which the damages awarded to a party exceed
			 $5,000,000, the court shall review the fees paid to any attorney for the
			 prevailing party and ensure that those fees are reasonable in light of the
			 hours of work actually performed by that attorney and the risk of nonpayment of
			 fees assumed by that attorney when that attorney agreed to represent the
			 party.
				(b)Unreasonable
			 feesIf a Federal or State court determines under subsection (a)
			 that the fees paid to an attorney for a prevailing party are not reasonable,
			 the court shall reduce the amount of that attorney's fees.
				(c)AssistanceA Federal or State court may, as
			 appropriate, retain the services of an independent accounting firm to assist
			 the court in conducting a review under this section.
				403.Partial award
			 of attorney’s fees for unreasonable lawsuits
				(a)In
			 generalIn any civil action described in subsection (b), a court
			 shall award to a prevailing party 30 percent of the reasonable attorney’s fees
			 that were incurred by that prevailing party in connection with a claim
			 described in subsection (b)(2) after the date on which the party asserting that
			 claim knew or should have known of the facts that would require that claim to
			 be dismissed because there was no genuine issue of material fact.
				(b)Civil
			 actionsA civil action described in this subsection is a civil
			 action—
					(1)filed in a
			 Federal court or against a party whose principal residence or place of business
			 is in a State other than the State where the civil action is filed; and
					(2)in which the
			 court finds that no genuine issue of material fact exists with regard to a
			 claim that would allow a reasonable juror to find in favor of the party
			 presenting that claim.
					404.Mandatory
			 sanctions for frivolous lawsuits
				(a)In
			 generalIf a court of the United States (as that term is defined
			 in section 451 of title 28, United States Code) determines, whether on a motion
			 of a party or on its own motion, that there has been a violation of rule 11 of
			 the Federal Rules of Civil Procedure in any civil action, the court shall
			 impose upon the attorney, law firm, or pro se litigant that violated rule 11,
			 or is responsible for such violation, an appropriate sanction.
				(b)SanctionsA
			 sanction imposed under this section—
					(1)shall include an
			 order to pay any other party to the relevant civil action the reasonable
			 expenses incurred by that party as a direct result of the filing of the
			 pleading, motion, or other paper that is the subject of the violation of rule
			 11 of the Federal Rules of Civil Procedure, including reasonable attorney’s
			 fees; and
					(2)shall be
			 sufficient to—
						(A)deter the
			 repetition of such conduct or comparable conduct by other similarly situated
			 persons; and
						(B)compensate any
			 party injured by such conduct.
						405.Bar on junk
			 science in the courtroom
				(a)In
			 generalIn any civil action filed in a Federal court or against a
			 party whose principal residence or place of business is in a State other than
			 the State where the civil action is filed, if scientific, technical, or other
			 specialized knowledge will assist the fact finder to understand the evidence or
			 to determine a fact in issue, a witness qualified as an expert by knowledge,
			 skill, experience, training, or education, may give testimony relating to that
			 evidence or fact, in the form of an opinion or otherwise, if—
					(1)the witness has
			 disclosed, upon the request of the opposing party, those facts or data upon
			 which the testimony of the witness is based or that are material to the
			 testimony of the witness;
					(2)the testimony is
			 based upon sufficient facts or data;
					(3)the testimony is
			 the product of reliable principles and methods; and
					(4)the witness has
			 applied the principles and methods reliably to the facts.
					(b)ReviewA
			 trial court’s application of subsection (a) shall be subject to de novo
			 review.
				
	
		March 3, 2008
		Read the second time and placed on the
		  calendar
	
